DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 September 2020, 7 January 2021, and 14 July 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 7, 8, 10, 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Patent Application Publication No. 2018/0026895 by Wang et al.
As to claims 1 and 13, Wang discloses a method for configuring a managed hardware forwarding element (MHIFE) (Wang: Fig 1; routers that comprise DPE) to implement a security policy for a logical network, the method comprising:
receiving, a plurality of security rules to be applied to network traffic of a logical network that logically connects a plurality of data compute nodes executing on a set of host machines to a physical machine that is connected to the MHIFE (Wang: Fig 7b; Page 11, Sec 130-143; ACL statistics rules received from policy management device);
generating a plurality of access control list (ACL) rules based on the plurality of security rules (Wang: Fig 7b; Page 11, Sec 130-143; ACL statistics rules used to generate ACL rules); and
configuring the MHTFE to apply the generated ACL rules network traffic forwarded to and from the physical machine (Wang: Fig 7b; Page 11, Sec 130-143; ACL rules used to manage traffic through DPE).
As to claim 7, Wang further discloses wherein at least one security rule in the plurality of security rules comprises a security group as a source or destination address, the security group comprising a plurality of network elements (Wang: Page 9, Sec 98; Source and destination IP addresses).
claim 8, Wang further discloses wherein the plurality of network elements comprises a plurality of data compute nodes that share a common property (Wang: Fig 1; Clients 1-4).
As to claims 10 and 20, Wang further discloses wherein the plurality of network elements comprises at least the physical machine (Wang: Fig 1; Clients 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 4-6, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2018/0026895 by Wang et al. in view of U.S. Patent Application Publication No. 2017/0317928 by Gude et al.
As to claims 2 and 14, Wang discloses all recited elements of claims 1 and 13 from which claims 2 and 14 depend.
Wang does not expressly disclose wherein at least one security rule in the plurality of security rules comprises a particular field that specifies the rule has to be applied at a logical switch to which the physical machine is logically coupled.
Gude discloses wherein at least one security rule in the plurality of security rules comprises a particular field that specifies the rule has to be applied at a logical switch to which the physical machine is logically coupled (Gude: Page 8, Sec 78; rules applied to specific logical switches).
Wang and Gude are analogous art because they are from the common area of network protection.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application to use the logical switches of Gude in the system of Wang.  The rationale would have been to provide for efficient updating of network elements (Gude: Page 8, Sec 78).
As to claims 4 and 16, Wang discloses all recited elements of claims 1 and 13 from which claims 4 and 16 depend.
Wang does not expressly disclose wherein the plurality of security rules comprises firewall rules that are applied to a set of logical forwarding elements of the logical network in a distributed manner by a logical firewall.
Gude discloses wherein the plurality of security rules comprises firewall rules that are applied to a set of logical forwarding elements of the logical network in a distributed manner by a logical firewall. (Gude: Fig 3: Page 6, Sec 61-63).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application to use the distributed firewalls of Gude in the system of Wang.  The rationale would have been to implement distributed firewall rules (Gude: Page 1, Sec 3).
As to claims 5 and 17, the modified Wang/Gude reference further discloses wherein the logical firewall comprises a set of firewall instances that is instantiated in the set of host machines to apply the firewall rules on the set of logical forwarding elements (Gude: Fig 3: Page 6, Sec 61-63).
As to claims 6 and 18, the modified Wang/Gude reference further discloses wherein the set of logical forwarding elements is implemented by a set of managed forwarding elements, each managed forwarding element executing on a host machine in the set of host machines, wherein each firewall instance is also implemented by a managed forwarding element (Wang: Fig 1 and Gude: Fig 3: Page 6, Sec 61-63).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2018/0026895 by Wang et al. in view of U.S. Patent Application Publication No. 2017/0317928 by Gude et al. further in view of U.S. Patent Application Publication No. 2002/0093952 by Gonda et al.
As to claims 3 and 15, the modified Wang/Gude reference discloses all recited elements of claims 2 and 14 from which claims 3 and 15 depend.
The modified reference does not expressly disclose wherein the MHTFE implements the logical switch by mapping a logical port of the logical switch to a physical port of the MHIFE to which the physical machine is connected.
Gonda discloses wherein the MHTFE implements the logical switch by mapping a logical port of the logical switch to a physical port of the MHIFE to which the physical machine is connected (Gonda: Page 2, Sec 18).
The modified reference and Gonda are analogous art because they are from the common area of virtual switches.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application to use the logical switch mapping of Gonda in the system of the modified reference.  The rationale would have been to provide for logical switch abstraction (Gonda: Page 2, Sec 18).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2018/0026895 by Wang et al. in view of U.S. Patent Application Publication No. 2007/0028039 by Gupta et al.
As to claim 11, Gupta discloses all recited elements of claim 1 from which claim 11 depends.
Wang does not expressly disclose wherein configuring the MHFE comprises populating an ACL table stored on the MHFE with the plurality of ACL rules.
Gupta discloses wherein configuring the MHFE comprises populating an ACL table stored on the MHFE with the plurality of ACL rules (Gupta: Page 2-3, Sec 30-32; ACL table stored on a router).
Wang and Gupta are analogous art because they are from the common area of network protection.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application to use the ACL tables of Gupta in the system of Wang.  The rationale would have been to provide for efficient extraction of ACL rules (Gupta: Page 2-3, Sec 30-32).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,182,035. the claims of the ‘035 Patent are identical to the claims of the instant application except for the independent claims of the ‘035 Patent include additional subject matter (claim 12 of the original application, canceled in the instant application).  On this basis, the claims of the ‘035 Patent anticipate the claims of the instant application.  Specifically, ‘035 Claims 1-7 anticipate claims 1-7 respectively, Claims 10-12 anticipate 8-10 respectively, Claim 8 anticipates claim 11, Claims 13-18 anticipate 13-18 respectively and claim 19 anticipates claim 20.

Claims 1-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,182,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broadening and rearrangement of the claims of the ‘035 Patent and on this basis the claims of the ‘035 Patent anticipate the claims of the instant application under a substantially similar rationale as recited above and as recited in the non-statutory double patenting rejection raised in the Office Action dated 27 September 2019 in application 16/240654, that action which is hereby restated and incorporated by reference.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Priority
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2005/0262132 by Morita et al. discloses access control lists

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432